Opinion by
Willson, J.
*76January 25, 1890.
§ 49. Verdict; uncertain, will not support judgment. Smith sued Roberts upon a promissory note, claiming a balance due of $749.98. Roberts pleaded failure of consideration, etc. The case was tried by the jury, and the following verdict rendered: “We, the jury, render verdict for the defendant, and allow plaintiff amount per month agreed upon between him and L. F. Roberts, and allow nothing for commissions.” Upon this verdict the court rendered judgment in favor of Smith for $900 and costs. We are of the opinion that the verdict is too uncertain and indefinite to support a judgment. It does not find the issues submitted. It is inconsistent in its findings. It finds first for the defendant and then finds for the plaintiff an indefinite amount. [Darden v. Mathews, 22 Tex. 320.]
Reversed and remanded.